Title: To Alexander Hamilton from William S. Smith, 23 July 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            12th. Regt. on the Bronks 23d. July 1799.
          
          I have the honor to inform you that some time past a soldier by the Name of Jno. Montgomery deserted from Capt. Pattersons Company—he repaired to the House of one Abraham Brown, at Mount Pleasant, about four miles from Tarry Town, on the Bedford road, where he told Brown, he was a deserter, that he had thrown his Cloaths into the dock at new York & that knowing him, he came to ask his protection. Brown aided by his son William, received & concealed Montgomery, for some time, untill they made arrangements for him to keep a school, which he did for some time—Upon Capt. Pattersons publishing his desertion & discription, he was taken up, & confined in the Goal at the White Plains, from whence on his March to this post as a prisoner, he made his escape, returned at night & by cross roads to the said Browns, told him he had escaped from the Guard by knocking the sentinel down & leaving him for dead on the road—said Brown & his son William received & sheltered him a second time, furnished him with a change of Cloaths & sent him off. Brown now say’s he knows where the said Montgomery is gone but declines telling where, or giving any information on the subject—One Thomas Smith a Carpenter working at the House of Ebenezar Schoefens at Mount Pleasant on the Bedford road aforesaid, will if called upon verify the preceeding statement & give the name of another evidence, if required, to substantiate the charge.
          From what I can learn of the Characters of this Brown & his son William, they are proper characters Persons to make an example of—it may deter others from pursuing a similar  line of Conduct, & if you think it for the good of the service, I doubt not you will make the necessary communications to the Attorney Genl. of the U.S. for this district for him to proceed accordingly—
          I have the honor to be Sir, Your most Obedt Humble Servt.
          
            W. S. Smith
          
        